        Case 1:20-cv-10701-DPW Document 142 Filed 12/08/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



                                                             )
 MICHAEL MCCARTHY, et al.,                                   )
                                                             )   CIVIL ACTION NO.
                                Plaintiffs,                  )   1:20-cv-10701-DPW
                                                             )
                v.                                           )   PRELIMINARY EQUITABLE
                                                             )   RELIEF REQUESTED
 CHARLES D. BAKER, et al.,                                   )
                                                             )
                                Defendants.                  )
                                                             )

              DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ LATE-FILED
                   MOTION TO ADJUST BRIEFING DEADLINES

       Defendants oppose Plaintiffs’ Motion to Adjust Briefing Deadlines on the following

grounds:

       On December 1, 2020, Plaintiffs first filed their request for an adjustment to the court-

ordered Summary Judgment briefing schedule, a date that was more than three weeks after the

November 9 deadline they sought to adjust. ECF Doc. Nos. 132, 139. Specifically, after

belatedly filing their opposition papers to the Defendants’ Cross-Motion for Summary Judgment

on November 16 (ECF Doc. 135), a date that was already a week late, Plaintiffs then failed to

provide an excuse for their late filings or to seek an adjustment to the Court’s schedule for

another two weeks, until December 1, 2020. Plaintiffs’ unexcused delay and the attendant

uncertainty caused the Defendants to file two otherwise unnecessary motions: a motion to strike

and a motion to file a conditional reply in case the Plaintiffs’ unexcused filing is ultimately

allowed. ECF Nos. 136, 138.

       Plaintiffs’ belated justifications for their late filings are legally deficient. Although

Defendants are mindful of the impact of the press of other business in a solo practice, there are
           Case 1:20-cv-10701-DPW Document 142 Filed 12/08/20 Page 2 of 3




three law firms representing the Plaintiffs. Although one counsel represents that he “has been

responsible for taking the lead in formulating briefings and legal arguments,” he does not explain

why Plaintiffs’ other two lawyers could not have undertaken the administrative task of filing a

timely motion to adjust the court-ordered briefing schedule. ECF Doc. No. 140. Had they done

so, substantial resources could have been saved and much confusion could have been avoided.

          It is Plaintiffs, not the Defendants, who filed this action on an emergency basis. Now that

the Plaintiffs’ case is no longer urgent because gun stores are open, they should not be permitted

to ignore deadlines and thereby to create unnecessary delay and extra work for opposing counsel.

Their three-week late motion seeking retroactive relief from deadlines should therefore be

denied.


December 8, 2020                                 Respectfully submitted,

                                                 MAURA HEALEY
                                                 ATTORNEY GENERAL


                                                 _/s/ Gary Klein____________________
                                                  Gary Klein
                                                 Special Assistant Attorney General
                                                 One Ashburton Place
                                                 Boston, Massachusetts 02108
                                                 (617) 651-3650
                                                 Gary.Klein@state.ma.us


                                                  Julia E. Kobick
                                                  Assistant Attorney General
                                                  Office of the Massachusetts Attorney General
                                                  One Ashburton Place
                                                  Boston, Massachusetts 02108
                                                  (617) 963-2559
                                                  julia.kobick@mass.gov


                                   CERTIFICATE OF SERVICE



                                                  -2-
        Case 1:20-cv-10701-DPW Document 142 Filed 12/08/20 Page 3 of 3




        I certify that this document, filed through the Court’s ECF system, will be sent
electronically to registered participants as identified on the Notice of Electronic Filing (NEF).

                                              _/s/ Gary Klein
                                              Gary Klein
                                              Special Assistant Attorney General




                                               -3-
